EXHIBIT 99.1
 


ACORDA LOGO [acorda_logobw.jpg]
 
CONTACT:


Jeff Macdonald
Acorda Therapeutics
(914) 326-5232
jmacdonald@acorda.com


FOR IMMEDIATE RELEASE

--------------------------------------------------------------------------------



Acorda Announces Patent Trials and Appeal Board (PTAB)
Institutes IPRs of AMPYRA Patents


ARDSLEY, N.Y. -- (March 11, 2016) -- Acorda Therapeutics, Inc. (Nasdaq: ACOR )
today announced that the United States Patent and Trademark Office (USPTO)
Patent Trials and Appeal Board (PTAB) has instituted the inter partes review
(IPR) of U.S. Patent Nos. 8,663,685 (“the '685 patent”), 8,440,703 (“the ‘703
patent”), 8,354,437 (“the ‘437 patent”) and 8,007,826 (“the '826 patent”).  A
ruling on the IPR petition is expected within one year.


The PTAB has not yet ruled on the on the petitioner’s previously filed motion of
reconsideration of the two initial IPR petitions that were denied in August
2015.


“We believe that the findings from our extensive clinical development program
resulted in new and important discoveries relating to the use of AMPYRA in
treating multiple sclerosis,” said Ron Cohen, M.D., president and CEO, Acorda.
“We have an outstanding internal and external legal team, and will continue to
vigorously defend our intellectual property.”


These patents are four of five Orange Book-listed patents that apply to AMPYRA®
(dalfampridine) Extended Release Tablets, 10 mg, a novel treatment for multiple
sclerosis (“MS”) developed by Acorda. AMPYRA is a standard of care for improving
walking in MS. These patents are set to expire between 2025 and 2027.


About Acorda Therapeutics
Founded in 1995, Acorda Therapeutics is a biotechnology company focused on
developing therapies that restore function and improve the lives of people with
neurological disorders.


Acorda has an industry leading pipeline of novel neurological therapies
addressing a range of disorders, including Parkinson’s disease, epilepsy,
post-stroke walking deficits, migraine, and multiple sclerosis. Acorda markets
three FDA-approved therapies, including AMPYRA® (dalfampridine) Extended Release
Tablets, 10 mg.



 
 

--------------------------------------------------------------------------------

 



Forward-Looking Statement
This press release includes forward-looking statements. All statements, other
than statements of historical facts, regarding management's expectations,
beliefs, goals, plans or prospects should be considered forward-looking. These
statements are subject to risks and uncertainties that could cause actual
results to differ materially, including:  the ability to complete the Biotie
transaction on a timely basis or at all; the ability to realize the benefits
anticipated from the Biotie and Civitas transactions, among other reasons
because acquired development programs are generally subject to all the risks
inherent in the drug development process and our knowledge of the risks
specifically relevant to acquired programs generally improves over time; the
ability to successfully integrate Biotie’s operations and Civitas’ operations,
respectively, into our operations; we may need to raise additional funds to
finance our expanded operations and may not be able to do so on acceptable
terms; our ability to successfully market and sell Ampyra in the U.S.; third
party payers (including governmental agencies) may not reimburse for the use of
Ampyra or our other products at acceptable rates or at all and may impose
restrictive prior authorization requirements that limit or block prescriptions;
the risk of unfavorable results from future studies of Ampyra or from our other
research and development programs, including CVT-301, Plumiaz, or any other
acquired or in-licensed programs; we may not be able to complete development of,
obtain regulatory approval for, or successfully market CVT-301, Plumiaz, any
other products under development, or the products that we would acquire if we
complete the Biotie transaction; the occurrence of adverse safety events with
our products; delays in obtaining or failure to obtain and maintain regulatory
approval of or to successfully market Fampyra outside of the U.S. and our
dependence on our collaborator Biogen in connection therewith; competition;
failure to protect our intellectual property, to defend against the intellectual
property claims of others or to obtain third party intellectual property
licenses needed for the commercialization of our products; and failure to comply
with regulatory requirements could result in adverse action by regulatory
agencies.


These and other risks are described in greater detail in our filings with the
Securities and Exchange Commission. We may not actually achieve the goals or
plans described in our forward-looking statements, and investors should not
place undue reliance on these statements. Forward-looking statements made in
this release are made only as of the date hereof, and we disclaim any intent or
obligation to update any forward-looking statements as a result of developments
occurring after the date of this release.


###

 
2 of 2

--------------------------------------------------------------------------------

 
